                                           Case 4:20-cv-04795-YGR Document 5 Filed 08/04/20 Page 1 of 1




                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                   NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         CYMEYON V. HILL,
                                   4                                                         Case No. 20-cv-04795-YGR (PR)
                                                          Plaintiff,
                                   5                                                         ORDER OF DISMISSAL
                                                   v.
                                   6
                                         OFFICER DEFRANCO, et al.,
                                   7
                                                          Defendants.
                                   8

                                   9          This federal civil rights action will be dismissed as duplicative of two other pending

                                  10   actions, Hill v. Parin, Case No. 20-cv-04027-YGR (PR) and Hill v. DeFranco, Case No. 20-cv-

                                  11   04028-YGR (PR). The Court will allow Plaintiff to only pursue one action, and thus it will screen

                                  12   the earlier filed complaint in Hill v. Parin, Case No. 20-cv-04027-YGR (PR), in which Plaintiff
Northern District of California
 United States District Court




                                  13   pursues an action based on supervisory liability against Chief Deputy Warden R. Parin stemming

                                  14   from an incident on May 23, 2020 involving an assault on Plaintiff by an inmate named

                                  15   “Flanegan”/”Flanagan.”1 Meanwhile, the allegations and defendants are identical in this suit and

                                  16   Hill v. DeFranco, Case No. 20-cv-04028-YGR (PR), in which Plaintiff alleges claims related to

                                  17   the May 23, 2020 incident against the correctional officers (DeFranco, J. Juarez, and D. Hammel)

                                  18   and lieutenant (E. Beam) for “failure to protect” Plaintiff, with the exception that Plaintiff adds

                                  19   three more defendants (R. Infante, E. Cary, and A. Flores) in the instant suit. If Plaintiff wishes to

                                  20   pursue claims against Defendants DeFranco, Juarez, Hammel, Beam, Infante, Cary, and Flores, he

                                  21   must file an amended complaint in Hill v. Parin, Case No. 20-cv-04027-YGR (PR) containing

                                  22   such claims. For the foregoing reasons, the complaint is DISMISSED as duplicative.

                                  23          The Clerk of the Court shall close the file.

                                  24          IT IS SO ORDERED.

                                  25   Dated: August 4, 2020                            ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  26                                                    United States District Judge
                                  27

                                  28          1
                                                  The inmate’s name is spelled in two different ways by Plaintiff.
